Citation Nr: 1707199	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  12-35 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to service-connected asbestosis.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to January 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In October 2016, the Veteran presented sworn testimony during a personal hearing in St. Petersburg.  A transcript of the hearing has been associated with the Veteran's VA claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that the issue on appeal-entitlement to service connection for a heart disability-must be remanded for further development.

Initially, an inquiry conducted by the RO indicated that the Veteran has been in receipt of disability benefits from the Social Security Administration (SSA) since 1992.  No such records, however, have been requested or obtained.  As such, this claim must be remanded in order to obtain the Veteran's potentially pertinent SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (VA's duty to assist includes obtaining records from SSA when potentially relevant).

The Veteran asserts entitlement to service connection for a heart disability.  His treatment records document a history of coronary artery disease, status-post four vessel coronary artery bypass graft in August 1999.  See, e.g., the treatment records dated October 2000, July 2001, & December 2005.  The Veteran has asserted that he suffered a heart attack in July 1959, while on active duty, as a result of stress.  See, e.g., the Veteran's statement dated July 2009.  He has alternately contended that his heart disability is due to his service-connected asbestosis.  See the Veteran's claim dated November 2008.  Critically, the Veteran has not been afforded a VA examination as to the heart disability claim.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2016) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  As such, the matter should be remanded in order for the Veteran to be provided a pertinent VA examination to address the outstanding question of nexus with respect to the claimed heart disability.

Prior to arranging for the Veteran to undergo further VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain all pertinent, outstanding records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  

2. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran from August 2012.  

3. Schedule the Veteran for a VA examination by a medical professional with appropriate expertise to determine the nature and etiology of the claimed heart disability.  All indicated tests and studies should be conducted.  The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual.

The examiner should identify each diagnosed heart disability, to include coronary artery disease.
With respect to any diagnosed heart disability, the examiner should render an opinion, consistent with sound medical judgment, addressing whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:

(a) had its onset in service or is otherwise medically related to in-service injury or disease; or, if not, 

(b) was either caused OR is or has been aggravated by a service-connected disability-in particular, his asbestosis.

If aggravation by service-connected disease is found, the examiner should also indicate the extent of such aggravation by identifying the baseline level of disability.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.

The examiner is also advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4. Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

